COURT OF APPEALS
                      EIGHTH DISTRICT OF TEXAS
                            EL PASO, TEXAS
                                   §
 JOSE CARRASCO PALACIOS,                        No. 08-16-00355-CV
                                   §
                     Appellant,                   Appeal from the
                                   §
 v.                                          County Court at Law No. 5
                                   §
 TEXAS DEPARTMENT OF PUBLIC                   of El Paso County, Texas
 SAFETY,                           §
                                              (TC# 2016-CCV-00809)
                      Appellee.    §

                                      JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed for want of prosecution. We therefore dismiss the appeal for want of prosecution. We

further order Appellant pay all costs of this appeal, and this decision be certified below for

observance.

       IT IS SO ORDERED THIS 26TH DAY OF MAY, 2017.


                                            GINA M. PALAFOX, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.